In Mandamus. On motion for leave to intervene as respondents by Cameratta Properties, L.P., and DiSanto Enterprises, Inc. Motion granted.
On motion to dismiss and/or motion for summary judgment, answer of respondent, motion to strike affidavit in support of complaint, motion to dismiss or, in the alternative, motion for summary judgment by Cameratta Properties, L.P. et ah, motion to set response date to intervenor’s motion to dismiss if leave is granted, and motion to expedite review of complaint in mandamus. Motions to dismiss sustained. Cause dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.